DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered as follows: Rejections of the claims have been updated with a new reference (Rowell) in light of Applicant’s amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user input detection unit, a character control unit, and effect processing unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is understood to be a processor based on Specification ¶ [0025] and Fig. 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (U.S. Pat. App. Pub. No. US 20180341386 A1), in view of Someya et al. (U.S. Pat. App. Pub. No. US 20080186413 A1; hereinafter “Someya”), Rowell et al. (U.S. Pat. App. Pub. No. US 20200342652 A1; hereinafter "Rowell"), and further in view of Hohjoh (U.S. Pat. App. Pub. No. US 20200106930 A1).

	Regarding claim 1, Inomata teaches an animation production system comprising: 
a virtual camera that shoots a character placed in a virtual space (Inomata, Fig. 4, ¶ [0086], virtual camera arranged in a virtual space; Fig. 12A, ¶ [0128], avatar object (i.e., character) in the virtual space; ¶ [0155], generating (i.e., shooting) field-of-view image data based on the operation of the controller by the user. Note: virtual camera is understood to include recording/shooting capability.); 
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounts (Inomata, Fig. 11, ¶ [0154], processor detecting operation of controller; Fig. 1, ¶ [0042], head mounted display HMD and controller including a motion sensor; ¶ [0056], HMD sensor tracking movements of the HMD); 
a character control unit that controls an action of the character in response to the input (Inomata, Fig. 25, ¶ [0270], computer provide virtual space for first character object operated based on an input operation on a first controller by the first user; ¶ [0163], processor translating operation from controller in the avatar object).
Inomata does not expressly teach, but Thiebaud teaches:
an effect processing unit that adds an effect processing applied to only a portion of a frame of movie data captured by the virtual camera in accordance with color tone of an object to be shot within the portion of the frame by the virtual camera, the object disposed in the virtual space (Someya, ¶ [0035], video processor; ¶¶ [0125] and [0126], generating a video correction based on color saturation based on content analysis and classification; See also Fig. 13 ¶ [0129] for examples of control parameters outputs. Note #1: “movie data captured by the virtual camera” is understood to mean, among other things, post processing. Note: #2: Someya’s teaching would be combined to further assist with scene capturing/generating/recording in Inomata. Note #3: For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides color correction as an example: “The effect processing unit 480 may, for example, perform a color correction for correcting the saturation so that the color tone of each frame in the image of one cut shot by the camera 3 is in a predetermined range, and all the color tones of the image of the plurality of cuts are within a predetermined range.”); and 
a display unit that outputs the movie data to which the effect processing is applied (Someya, ¶ [0049], display unit displaying corrected video),
wherein the effect processing unit acquires a texture of the object to be shot within the portion of the frame and performs the effect processing to the portion of the frame according to a color of a pixel included in the acquired texture (Someya, ¶ [0035], video processor; ¶¶ [0125] and [0126], generating a video correction based on color saturation based on content analysis and classification. Note that the content analysis and classification is understood to take into account of color information in the scene, including any color information of content/objects in the image).
Inomata and Someya (hereinafter "Inomata-Someya") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to adjust video display parameters so as to display a video picture with characteristics suitable for the type of video picture. Someya, ¶ [0009].
Inomata-Someya does not expressly teach, but Rowell teaches: an effect processing unit that adds an effect processing applied to only a portion of a frame of movie data (emphasis added; Rowell, ¶ [0097], Condition augmentation operations include one or more flare augmentation operations generating lens flare augmentation images 404 simulating a lens flare effect observable as a glare when capturing scenes under certain lighting conditions (e.g., capture in direct sunlight or capturing objects reflecting sunlight); ¶ [0099], provide a range for a transformation augmentation operation between −20% and 20% of the image width for x and y, a range for a rotation augmentation operation from −17° to 17°, a range for a scaling rotation augmentation operation between 0.9 and 2.0, a range for a contrast augmentation operation from −0.8 to 0.4, and a range for multiplicative color changes to each RGB channel from 0.5 to 2.).
Inomata-Someya and Rowell (hereinafter "Inomata-Someya-Rowell") are analogous because they are directed at computer vision. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of assembling image scenes from virtual objects and capture realistic perspectives of images scenes as synthetic images. Rowell, Abstract.
For additional teaching of the prior art, Hohjoh teaches wherein the effect processing unit acquires a texture of the object to be shot within the portion of the frame and performs the effect processing to the portion of the frame according to a color of a pixel included in the acquired texture (Hohjoh, ¶ [0064], object identification information can be used as one of indicators of the texture of object for image quality correction; ¶ [0065], image quality correction includes color correction, contrast correction, edge correction, and image quality sharpening.).
Inomata-Someya-Rowell and Hohjoh (hereinafter "Inomata-Someya-Rowell-Hohjoh") are analogous because they are directed at image processing. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to reduce computing costs in object identification in a video to below conventional levels. Lee, Abstract.

	Regarding claim 2, Inomata-Someya-Rowell-Hohjoh teaches the animation production system according to claim 1, wherein the effect processing unit performs the effect processing according to the color tone of the object disposed in the virtual space that enters the image angle of the camera (See treatment of claim 1. Note that the content analysis and classification takes into account of all color information in the scene, including any color information of content/objects in the image).

	Regarding claim 4, Inomata-Someya-Rowell-Hohjoh teaches the animation production system according to claim 1, wherein the effect processing unit sets a parameter in relation to the effect processing when the object is disposed in the virtual space (see treatment of claim 1 regarding parameters).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619